ITEMID: 001-89361
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: VAVRENYUK v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Rait Maruste;Renate Jaeger;Volodymyr Butkevych
TEXT: The applicant, Mr Stanislav Oleksandrovych Vavrenyuk, is a Ukrainian national who was born in 1939 and lives in Kirovograd. The Ukrainian Government (“the Government”) were represented by Mr. Y. Zaytsev, their Agent.
On 4 March 2002 the applicant instituted proceedings in the Leninskyy District Court of Kirovograd against the local welfare department challenging the refusal of the latter to increase his pension in accordance with the Constitution and the Pensions Act.
On 5 July 2002 the Leninskyy District Court of Kirovograd rejected the applicant's claim as unsubstantiated, stating, inter alia, that the applicant's pension had been determined correctly.
The applicant appealed against this decision, claiming that the first-instance court had failed to apply the relevant pension law and had disregarded Article 46 of the Constitution.
On 12 November 2002 the Kirovograd Regional Court of Appeal upheld the judgment of the first-instance court. In reply to the applicant's argument about the applicability of Article 46 of the Constitution instead of relevant pension law the court of appeal noted that the local welfare department had acted in accordance with the applicable provisions of the pension legislation, while the question of compliance of such legal provisions with the Constitution fell within the competence of the Constitutional Court rather than the ordinary courts.
On 13 November 2004 the Supreme Court rejected the applicant's request for leave to appeal in cassation. The applicant did not ask any of the courts dealing with his case to suspend the proceedings in the case and take measures to bring the above issue of constitutionality before the Constitutional Court.
The relevant domestic law and practice are set out in the Court's judgment in the case of Pronina v. Ukraine (no. 63566/00, 18 July 2006) and the decision in the case of Tatenko v. Ukraine (no. 14198/02, decision of 2 October 2007).
